                          Case 3:15-md-02672-CRB Document 7029-1 Filed 01/13/20 Page 1 of 4


                1   Robert J. Giuffra, Jr. (admitted pro hac vice)
                    giuffrar@sullcrom.com
                2   Sharon L. Nelles (admitted pro hac vice)
                    nelless@sullcrom.com
                3
                    William B. Monahan (admitted pro hac vice)
                4   monahanw@sullcrom.com
                    John G. McCarthy (admitted pro hac vice)
                5   mccarthyj@sullcrom.com
                    SULLIVAN & CROMWELL LLP
                6   125 Broad Street
                7   New York, New York 10004
                    Telephone:     (212) 558-4000
                8   Facsimile:     (212) 558-3588

                9   Michael H. Steinberg (SBN 134179)
                    steinbergm@sullcrom.com
               10   SULLIVAN & CROMWELL LLP
               11   1888 Century Park East
                    Los Angeles, California 90067
               12   Telephone:    (310) 712-6600
                    Facsimile:    (310) 712-8800
               13
                    Attorneys for Defendants Volkswagen AG and
               14   Volkswagen Group of America, Inc.
               15

               16                                     UNITED STATES DISTRICT COURT

               17                                 NORTHERN DISTRICT OF CALIFORNIA
               18
                                                            SAN FRANCISCO DIVISION
               19
                    IN RE: VOLKSWAGEN “CLEAN DIESEL”                            )
               20   MARKETING, SALES PRACTICES, AND                             )   MDL No. 2672 CRB (JSC)
                    PRODUCTS LIABILITY LITIGATION                               )
               21   ___________________________________                         )
                                                                                )   DECLARATION OF ROBERT J. GIUFFRA,
               22
                    This Document Relates to:                                   )   JR. IN SUPPORT OF DEFENDANTS’
               23                                                               )   MOTION TO DISQUALIFY PLAINTIFFS’
                    ACTIONS SET FOR                                             )   EXPERT LOUIS J. FREEH AND EXCLUDE
               24   FEBRUARY 18, 2020 TRIAL                                     )   HIS PROPOSED TESTIMONY AT TRIAL
                                                                                )
               25                                                               )
                                                                                )   The Honorable Charles R. Breyer
               26
                                                                                )
               27
               28

 SULLIVAN &
CROMWELL LLP                           DECLARATION OF ROBERT J. GIUFFRA, JR. IN SUPPORT OF DEFENDANTS’ MOTION TO DISQUALIFY AND EXCLUDE LOUIS J. FREEH
                                                                                                                              MDL NO. 2672 CRB (JSC)
                          Case 3:15-md-02672-CRB Document 7029-1 Filed 01/13/20 Page 2 of 4


                1                  ROBERT J. GIUFFRA, JR. hereby declares under penalty of perjury as follows:

                2                  1.      I am a member of the Bar of the State of New York and of Sullivan & Cromwell

                3   LLP, lead counsel in the above-captioned action for Defendants Volkswagen Group of America, Inc. and

                4   Volkswagen AG (“Defendants”). I have been admitted pro hac vice to appear in this action.

                5                  2.      I submit this Declaration on behalf of the Defendants to put before the Court

                6   certain facts of which I have personal knowledge regarding Plaintiffs’ proffered expert, Louis J. Freeh,

                7   and cited in Defendants’ Motion to Disqualify Plaintiffs’ Expert Louis J. Freeh and Exclude His Proposed

                8   Testimony at Trial, filed concurrently herewith.

                9                  3.      On or about January 12, 2016, Manfred Doess, the General Counsel of

               10   Volkswagen AG, and I met with Mr. Freeh at the offices of Sullivan & Cromwell LLP in Washington,

               11   D.C. The purpose of that meeting was to discuss Volkswagen AG’s potential retention of Mr. Freeh as

               12   special counsel for Volkswagen AG in connection with U.S. diesel-related investigations and litigations.

               13   This meeting, which lasted several hours, included extensive discussion about Volkswagen AG’s

               14   contemplated strategy for dealing with the then-pending U.S. Department of Justice (“DOJ”) criminal

               15   investigation, what Mr. Freeh viewed as the strengths and weaknesses of the facts, the then-ongoing

               16   internal investigation by counsel for Volkswagen AG’s Supervisory Board, and the best strategy for

               17   resolving the DOJ investigation and the civil emissions cases. During the course of that meeting, Dr.

               18   Doess and I also shared our views with Mr. Freeh on these same topics.

               19                  4.      At various points throughout January 2016, I had additional conversations with
               20   Mr. Freeh (both by email and by phone) regarding the DOJ’s and the Supervisory Board’s investigations.

               21   During those discussions, I shared my views as to the potential strengths and weaknesses of the facts and

               22   their impact on strategy for approaching the investigations and litigations. I also asked for Mr. Freeh’s

               23   thoughts on the same, which he shared. Mr. Freeh and I also discussed our respective views regarding

               24   employees that he believed counsel should interview, as well as additional preservation measures.

               25                  5.      Throughout January 2016, I also had numerous email and telephone conversations

               26   with Mr. Freeh about the specifics of his potential role as special counsel to Volkswagen AG. The scope

               27   of Mr. Freeh’s retention that was under discussion, including with Volkswagen AG’s General Counsel,
               28   included:

 SULLIVAN &
CROMWELL LLP                            DECLARATION OF ROBERT J. GIUFFRA, JR. IN SUPPORT OF DEFENDANTS’ MOTION TO DISQUALIFY AND EXCLUDE LOUIS J. FREEH
                                                                                                                               MDL NO. 2672 CRB (JSC)
                          Case 3:15-md-02672-CRB Document 7029-1 Filed 01/13/20 Page 3 of 4


                1                          (a)       serving on the U.S. Litigation Steering Committee to coordinate

                2                                    Defendants’ responses to their U.S. diesel-related regulatory investigations

                3                                    and litigations (this Committee would have consisted of Dr. Doess, Mr.

                4                                    Freeh and me), including civil litigation brought by consumers who

                5                                    purchased or leased diesel vehicles;

                6                          (b)       reviewing the record developed from the investigation by counsel for

                7                                    Volkswagen AG’s Supervisory Board;

                8                          (c)       advising Volkswagen AG regarding its response to the DOJ’s criminal

                9                                    investigation;

               10                          (d)       evaluating all relevant Volkswagen AG compliance systems impacted by

               11                                    the diesel matter, recommending changes to those systems and overseeing

               12                                    the implementation of those changes; and

               13                          (d)       following Volkswagen AG’s resolution of the DOJ investigation, serving

               14                                    as Volkswagen AG’s compliance monitor, or if the applicable U.S. and

               15                                    non-U.S. authorities requested the appointment of another monitor, to

               16                                    serve as an interface with the monitor.

               17                  6.      On or about January 16, 2016, I had a conversation with Mr. Freeh regarding an

               18   email discovered during the course of Volkswagen AG’s internal investigation, including what I believed

               19   was its potential impact on the diesel-related investigations and civil litigation. I shared this document
               20   with Mr. Freeh in a January 16, 2016 email that was labeled “privileged and confidential” in order to

               21   obtain his legal advice, which Mr. Freeh provided in a follow-up email later that day. The document I

               22   sent Mr. Freeh is a version of the same document that is attached as Exhibit 7 to his December 2, 2019

               23   expert report, submitted on behalf of opt-out consumers suing Defendants.

               24                  7.      Also on January 16, I shared with Mr. Freeh a separate privileged and confidential

               25   attaching a memorandum authored by one of the law firms serving as Defendants’ outside counsel, again

               26   for the purpose of obtaining Mr. Freeh’s advice. The following day, Mr. Freeh shared his views on this

               27   memorandum and on the potential implications for the investigations and lawsuits related to Defendants’
               28   diesel emissions conduct.

                                        DECLARATION OF ROBERT J. GIUFFRA, JR. IN SUPPORT OF DEFENDANTS’ MOTION TO DISQUALIFY AND EXCLUDE LOUIS J. FREEH
 SULLIVAN &
CROMWELL LLP
                                                                                                                               MDL NO. 2672 CRB (JSC)
                                                                                -2-
                          Case 3:15-md-02672-CRB Document 7029-1 Filed 01/13/20 Page 4 of 4


                1                  8.      Each of the events and conversations described in Paragraphs 3 through 7, above,

                2   occurred during a time when Volkswagen AG was considering and evaluating Mr. Freeh as prospective

                3   counsel in connection with its defense of U.S. diesel-related investigations and litigations.

                4                  9.      In or around December 2016 and January 2017, I also had communications with

                5   Mr. Freeh about the possibility of Mr. Freeh serving as the monitor for Volkswagen AG in connection

                6   with the impending resolution of the DOJ’s criminal investigation.                         During these discussions, I

                7   specifically recall Mr. Freeh complimenting me for the speed and scope of Defendants’ settlements with

                8   government regulators, including the DOJ, and the class action consumer plaintiffs.

                9                  I declare under penalty of perjury that the foregoing is true and correct.

               10                  Executed in New York, New York on January 13, 2020.

               11

               12
                                                                        /s/ Robert J. Giuffra, Jr.
               13                                                       Robert J. Giuffra, Jr.
               14

               15

               16

               17

               18

               19
               20

               21

               22

               23

               24

               25

               26

               27
               28

                                        DECLARATION OF ROBERT J. GIUFFRA, JR. IN SUPPORT OF DEFENDANTS’ MOTION TO DISQUALIFY AND EXCLUDE LOUIS J. FREEH
 SULLIVAN &
CROMWELL LLP
                                                                                                                               MDL NO. 2672 CRB (JSC)
                                                                                -3-
